PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Based upon our independent review of the record on appeal, we agree that, with the exception of a minor error regarding a condition of appellant’s probation following his release from incarceration, no good-faith argument can be made that reversible error occurred in the trial court. Accordingly, we affirm appellant’s conviction and sentence. However, we strike that condition of appellant’s probation which requires him to pay one dollar per month to First Step, Inc., of Bay County, because the trial court did not orally pronounce that condition at sentencing. Coupe v. State, 591 So.2d 304 (Fla. 1st DCA 1991).
AFFIRMED, as modified.
MINER, WEBSTER and MICKLE, JJ., concur.